                             Case 19-22590-EPK                    Doc 9         Filed 10/04/19               Page 1 of 2
CGFD15 (4/23/16)




ORDERED in the Southern District of Florida on October 4, 2019




                                                                                                  Erik P. Kimball
                                                                                                  United States Bankruptcy Judge



                                               United States Bankruptcy Court
                                                  Southern District of Florida
                                                    www.flsb.uscourts.gov
                                                                                                                  Case Number: 19−22590−EPK
                                                                                                                  Chapter: 13

In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Nicholas James Reinhart
aka Nicholas J. Reinhart, aka Nicholas Reinhart
1126 SW Blue Water Way
Stuart, FL 34997

SSN: xxx−xx−9414


                                                    ORDER DISMISSING CASE
     At the time of filing of the above referenced case on September 23, 2019, the debtor was provided
notice by the court of filing requirements and the deadline(s) to correct deficiencies.

1) As of the date of this order, the debtor has failed to correct the following deficiency(ies) by the required
deadline:

                     The petition was not accompanied by a service matrix as required pursuant to Local Rule
                     1007−2(A) prepared in the format required by the "Clerk's Instructions for Preparing,
                     Submitting and Obtaining Service Matrices" or was otherwise deficient.

2) The following additional requirements remain outstanding:
                       Official Bankruptcy Form 106Sum, Summary of Your Assets and Liabilities and Certain
                       Statistical Information
                       Official Bankruptcy Form 106A/B, Schedule A/B: Property
                       Official Bankruptcy Form 106C, Schedule C: The Property You Claim as Exempt
                       Official Bankruptcy Form 106D, Schedule D: Creditors Who Hold Claims Secured by
                       Property
                       Official Bankruptcy Form 106E/F, Schedule E/F: Creditors Who Have Unsecured Claims
                       Official Bankruptcy Form 106G, Schedule G: Executory Contracts and Unexpired Leases
                       Official Bankruptcy Form 106H, Schedule H: Your Codebtors
                       Official Bankruptcy Form 106I, Schedule I: Your Income
                       Official Bankruptcy Form 106J, Schedule J: Your Expenses
                       and (if applicable) Official Bankruptcy Form 106J2, Schedule J−2: Expenses for Separate
                       Household of Debtor 2
                       Official Bankruptcy Form 106Dec, Declaration About an Individual Debtor's Schedules
                       Official Bankruptcy Form 107, Statement of Financial Affairs for Individuals Filing for
                          Case 19-22590-EPK               Doc 9        Filed 10/04/19   Page 2 of 2
                    Bankruptcy
                    Chapter 13 Plan
                    Official Bankruptcy Form 122C−1, Chapter 13 Statement of Your Current Monthly Income
                    and Calculation of Commitment Period and/or 122C−2, Chapter 13 Calculation of Your
                    Disposable Income
                    Debtor's Certification of Credit Counseling
                    Debtor's Payment Advices

     Because the debtor has failed to meet the deadline(s) in paragraph (1) above for the listed deficient
items, it is

ORDERED that:

 1. In accordance with 11 U.S.C. § 105(a), this case is dismissed.

 2. All pending motions are denied as moot.

 3. The trustee shall file a final report prior to the administrative closing of the case.

 4. (If applicable) the debtor shall immediately pay to the Clerk, U.S. Court, Flagler Waterview Building,
    1515 N Flagler Dr, Room 801, West Palm Beach FL 33401, $0.00 for the balance of the filing fee as
    required by Local Rule 1017−2(E). Payment must be made in cash, money order or cashier's or
    "official" check. Any funds remaining with the trustee shall be applied to this balance and the trustee
    must dispose of any funds in accordance with the Bankruptcy Code and Local Rule 1017−2(F),
    unless otherwise ordered by the court. The court will not entertain a motion for reconsideration of this
    order unless all unpaid fees are paid at the time the motion is filed.

 5. In accordance with Local Rule 1002−1(B), the clerk of court is directed to refuse to accept for filing
    any future voluntary petitions submitted by this debtor if the refiling violates a prior order of the court
    or if the petition is accompanied by an Application to Pay Filing Fee in Installments and filing fees
    remain due from any previous case filed by the debtor.
                                                                ###
The clerk shall serve a copy of this order on all parties of record.
